Decree affirmed with costs of appeal. The plaintiff, who was the payee of several notes which he had acquired in connection with certain conditional sales, indorsed and delivered these notes to the defendant as security for loans made to him by the defendant. In May, 1958, the plaintiff’s indebtedness to the defendant (then $19,097.39) was paid in full by the plaintiff. Shortly thereafter the defendant turned over to the plaintiff the notes which it held as security for this indebtedness, or so the judge could have found. The plaintiff contends that when he delivered the notes to the defendant he also delivered to it certain conditional sales contracts which had been entered into in conjunction with the making of the notes. The judge entered a decree dismissing the bill. The evidence is reported but the judge made no findings of facts. In these circumstances the “entry of the decree imported a finding of every fact essential to sustain it and within the scope of the pleadings.” Marlowe v. O’Brien, 321 Mass. 384, 386. The evidence, which was oral and documentary, did not require a finding that the defendant had failed to surrender any conditional sales agreements belonging to the plaintiff. The evidence would support a finding that the defendant had returned to the plaintiff all the documents which it had received from him in connection with the loans. The question was one of fact, and it cannot be said that the findings implied in the decree were plainly wrong. See Young v. Paguette, 341 Mass. 67, 76.